STONE, C. J.
If Bessie Hanson is a married woman, it is not shown in the pleadings in this cause. The question not being raised in the court below, would scarcely be considered here, even if the record brought it to our 'notice. ■
The case of Wimbish v. Building & Loan Association, 69 Ala. 575, bears evidence of very thoughtful study. Its views are fortified and sustained by the current of modern rulings. Perry on Trusts, g 98; 1 Lead. Cas. in Eq., 4th ed., part 1, pp. 425 et seg. We do not feel at liberty to depart from it. The facts of the present case, in the view most favorable to appellant, bring it within the influence of that decision, and the decree of the chancellor must be affirmed.